uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division krrkkekerererererererrerereer khekerererererererererer kekkrererererererere sill kau ity attention president legend n churches reekreeecrererekrerkerereerkeeeeie regional churches keke ererererere ere eere rrerrererrereerrrerere organization a organization b organization c committee e kkeekkkererrerereeerere hrekererereekekerkeeerkeere eere eere rererererrkee herec ererererererrerereneerere kekekekereerereerrreieererere eea eeerereeeerer krekekrrererekeeeee state c city d rkekkkrekkkee erekerrerrkek directory rherrererererer ere eere eere reet ee serre eerie kekekreekrerererererereererrererrerer plan x erererererererrererererereerererereere hrrekrerkerkererrererereer rrkkerekrekrererereeerrereere ladies and gentlemen this is in response to a letter dated date as supplemented by letters dated date date and date in which your of ok oi fe ok ok fo ke oe eo oe oe oo page authorized representative requested a ruling regarding the status of plan x as a church_plan described in sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf n churches is a denomination that is organized on a cooperative basis under which local autonomous churches and other ministry organizations voluntarily join together to engage in cooperative ministries and missions in accordance with the n churches’ faith and belief congregationally governed denomination in which decisions are made on behalf of the denomination as a whole at biennial meetings of representatives of the local ministries the individual churches of n churches thus are not controlled by a main denominational organization rather each local church is a separate autonomous organization that elects to participate in the community of churches comprising n churches n churches is thus a organization a is a nonprofit state c_corporation that has for many years operated a retirement home under the auspices of the n churches by letter dated date the internal_revenue_service issued a letter to organization a stating that the application_for_exemption_from_federal_income_tax under sec_501 of the code issued previously still remains in effect the stated purposes of organization a are to provide retirement residence and care for the needy retired ministers and missionaries and their living spouses and to involve retirement ministers and missionaries as chaplains of the n churches range of living options and services to ministers missionaries their spouses and to the lay community organization a is a christian retirement community that offers a full organization a is a member of organization b and is listed in the directory of its members organization b is an association of faith-based ministries organized under the auspices of the n churches it was founded in and has been affiliated with the national ministries of the n churches since for over years organization b has partnered with the n churches at the local and national level to provide a broad spectrum of care as a ministry of the n churches organization b today continues its mission to develop and enhance the ministries of its members to promote standards of excellence in the n churches’ health services to adults and children of special needs and to communicate its program to all of the n churches organization a was conceived as an outreach of the n churches and it was established in continues to function as such to the present day under the auspices and control of what is now called the regional churches fe ae oc oe oe oe fe a ae oe oe ak og or a ok page during the 1930’s organization a was given the right to form its own board subject_to several conditions intended to insure continuing influence and control_over organization a’s ministry among the most important of these features was the requirement that the executive minister of the n churches of city d and the executive minister of the regional churches serve on the board_of trustees of organization a as well as the requirement that board members come from the n churches the president of organization a is and has always been an ordained minister in the n churches the current president of organization a serves on a number of denominational committees and commissions including committee e which votes on the professional standing ie ordination of clergy in certain states organization a participates in a number of training events in which it underwrites the educational program for several dozen of the n churches’ ministers who gather for retreats on a nearly annual basis in addition a considerable portion of organization a’s charitable receipts come from the n churches and the direct solicitation of the n churches’ pastors and laypeople organization a’s articles of incorporation provide that one of its specific and primary purposes is to establish a home or homes in the area served by the regional churches and to use the home for the residence and care of aging ministers missionaries and lay members of the n churches and other worthy evangelical church members and others as determined by the board_of trustees although organization a did open its doors to lay persons in the 1960's its ongoing mission has always been the care of retired ministers and missionaries of the n churches organization a’s articles of incorporation provide that at least percent of the organization a’s trustees must be members in good standing in the n churches affiliated with the regional churches further according to organization a’s bylaws the board_of trustees is composed of not less than and not more than members with each serving a term of three years or until the trustee ceases to be a member of the n churches affiliated with the regional churches whichever is sooner thus all the members of the organization a board_of trustees are members of the n churches and several members are also n churches’ ministers in addition the executive minister of the regional churches and executive secretary of city d mission society are non-voting advisory members of organization a’s board_of trustees organization c a state c nonprofit public benefit corporation is the sole member of organization a organization c as sole voting member has the authority inter alia to elect and remove organization a’s trustees amend and restate its articles of incorporation and bylaws and approve its budgets fe fe he fe oe sec_2s fe fe oe 2s ae oe oe fe fe fee oe fe ie page organization c’s articles of incorporation and bylaws correspond closely to those of organization a thus organization c’s articles of incorporation require that at least percent of organization c’s trustees must be members in good standing of the n churches affiliated with the regional churches the organization c board_of trustees like the organization a board_of trustees is composed of not less than and not more than members who each serve a term of three years or until the trustee ceases to be a member of a church affiliated with the regional churches whichever is sooner further at least one member from the organization a board_of trustees serves as either an officer or trustee of organization c in a letter dated date it was represented that organization a shares common religious bonds and convictions with the n churches within the meaning of sec_414 of the code for the reasons stated above a considerable portion of organization a’s charitable receipts come from fundraising among the n churches and the direct solicitation of pastors and laypeople of the n churches organization a is listed in directory which is a directory of organizations of regional churches and it is also listed in n churches official directory organization a established plan x in for the benefit of its employees and their beneficiaries plan x is a defined_benefit_plan established to provide retirement benefits to employees of organization a plan x was drafted to conform to the requirements of code sec_401 the principal purpose and function of the plan_administrator is the administration of plan x on date organization a’s executive committee of the board_of trustees passed a resolution to clarify that the administrator is the retirement_plan administrative committee that resolution also provided that organization a’s president chief financial officer and treasurer shall be members of the committee the administrative committee is responsible for maintaining plan x and for making all discretionary determinations arising in connection with the administration interpretation and application of the plan _ based on the forgoing facts and representations a ruling is requested that plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees by an employer which is not itself a church or a fe fe es fe oe oe oe oe ae ag of page convention or association of churches but is associated with a church or a convention or association of churches will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with a church or a convention or association of churches in addition in the case of a plan established by an organization that is not itself a church_or_convention_or_association_of_churches the plan must be established and maintained for its employees by an organization described in sec_414 of the code organization a is an organization described in sec_501 of the code the following factors show that organization a is associated with organization c the regional churches and the n churches one of its purposes is to provide a retirement residence for retired n churches ministers and missionaries and their living spouses in a christian retirement community its president has always been an ordained minister in the n churches in addition the executive minister of the regional churches and executive secretary of city d mission society are non-voting advisory members of organization a’s board_of trustees a considerable portion of organization a’s _ charitable receipts come from fundraising among the n churches the fact that fe 2s ag oe ao oe oe ke oe oe ae a a ok oo page organization a is listed in directory and n churches official directory is a further indication that organization a shares common religious bonds and convictions with the regional churches and the n churches under these circumstances organization a shares common religious bonds and convictions _ with the n churches and the regional churches and is therefore associated with an association of churches within the meaning of sec_414 of the code in view of the stated purposes of organization a its organization and structure its actual activities its relationship to organization b and organization c as well as its recognized status within the regional churches and the n churches the employees of organization a meet the definition of employee in sec_414 of the code they are deemed to be employees of a church or a convention or association of churches by virtue of being deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches the organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches it has been submitted that organization a established plan x and that plan x has been administered by the retirement_plan administrative committee since date organization a controls the members of the executive committee of its board_of trustees which passed a resolution designating the retirement_plan administrative committee as the plan x administrator the principal purpose of the retirement_plan administrative committee is the administration of plan x under these circumstances the retirement_plan administrative committee acting as administrator of plan x constitutes an organization described in sec_414 of the code accordingly we conclude that plan x qualifies as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion whether plan x is a qualified_plan under sec_401 of the code requests for determination letters are to be addressed to ep determinations internal_revenue_service covington ky in accordance with the instructions in revproc_2003_6 internal_revenue_bulletin fe re 29e 2fs fe is fs fe 2h fe ie oe 2c ois ok ofc he oe oe oe page this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the current power_of_attorney on file in this office if you have any questions please conta at sincerely yours is code pore __alan c pipkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
